Citation Nr: 1214111	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-29 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for refractive errors.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel
INTRODUCTION

The Veteran served in the Army National Guard, including verified active service from February 2005 to June 2006, including in Iraq from May 27, 2005, to May 10, 2006, and unverified active service in preceding years from October 29, 1984, to April 12, 1985.

This appeal to the Board of Veterans' Appeals (Board) is from December 2007 and April 2008 rating decisions dated by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Because they require further development before being decided, the Board is remanding the claims for service connection for a back disorder, bilateral hearing loss, and refractive errors to the RO via the Appeals Management Center (AMC) in Washington, DC.  Whereas the Board instead is going ahead and deciding the claim for CFS.


FINDING OF FACT

The Veteran does not have a current diagnosis of CFS or any disability pattern pertaining to such for consideration of an undiagnosed illness or a medically unexplained chronic multi-symptoms illness.


CONCLUSION OF LAW

CFS was not incurred in or aggravated by active service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

In this case, as to the only claim decided herein, the Veteran was provided an appropriate notice letter in February 2008 that complied with these VCAA notice requirements.  The letter indicated the types of information and evidence needed to substantiate the claim for CFS and explained the division of responsibility between him and VA in obtaining this supporting evidence, including lay evidence as well as private and VA treatment records.  The letter also was sent to him prior to the initial adjudication of this claim in April 2008, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  Further, the letter informed him of the "downstream" disability rating and effective date elements, as Dingess requires.  So he has received all necessary VCAA notice.


The Board also finds that VA fulfilled its duty to assist him by obtaining all relevant and available evidence in support of his claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all records that are available and that he and his representative identified as potentially relevant, including Social Security Administration (SSA) records as well as VA and private treatment records.  38 C.F.R. § 3.159(c)(1), (c)(2), (c)(3) and (e)(1).

It was unclear whether all of his service treatment records (STRs) have been obtained for consideration.  The RO sent his National Guard unit four inquiries - in November 2006, January 2007, April 2007, and August 2007, to ensure that all of his STRs were on file for consideration.  An April 2007 internal inquiry to the Defense Personnel Record Image Retrieval System was unsuccessful.  In an August 2007 letter, his National Guard unit reported that it had furnished a copy of his health record to VA in April 2007.  He was informed in a September 2007 letter that no STRs from his period of active service from February 2005 to June 2006 were found.  The RO therefore made a formal finding on the unavailability of these records, listing all actions taken to obtain them.  The Veteran also was informed of this in a November 2007 letter.  38 C.F.R. § 3.159(e).  Associated with his claims file is an envelope with a hand-written notation indicating the contents included his STRs from his National Guard unit.  The envelope is empty, however.  Also associated with his claims file is another envelope with a hand-written notation indicating the contents included his STRs, from him personally.  There are duplicate records in this additional envelope.

It therefore is unclear whether the contents of the first envelope were combined with the contents of the second envelope, but this appears to be what has happened.  In any event, despite the fact that there are some STRs associated with the claims file, the Board can assume there is a possibility that these are not all of the STRs.  It is significant, however, that subsequent to the above-referenced response from the Veteran's National Guard unit in August 2007, indicating it had indeed sent the requested records to VA in April 2007, the RO still made the formal finding on the unavailability of at least some of the STRs.  But, as will be discussed below, the essential basis of the denial of service connection for CFS is that there is no evidence of a current diagnosis of CFS or any disability pattern pertaining to such for consideration of an undiagnosed illness or a medically unexplained chronic multi-symptoms illness.  Thus, without evidence of a current disability, which is the threshold preliminary question in any claim for service connection, the claim must be denied irrespective of whether all of the STRs are on file.

The Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...." when there are lost or missing STRs.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But missing records concerning a Veteran's service, while indeed unfortunate, do not lower the threshold for an allowance of a claim.  No presumption, either in favor of the claimant or against VA, arises in this circumstance when there are lost or missing service records.  See Cromer, 19 Vet. App. 215 at 217-18 (Court declined to apply "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown.).  The legal standard for proving the claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  See Russo, 9 Vet. App. 46.  Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).

The Veteran was afforded a VA compensation examination in April 2011 to determine whether he has CFS or any disability pattern pertaining to such for consideration of an undiagnosed illness or a medically unexplained chronic 
multi-symptoms illness.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4).  So VA already has assisted him in establishing the requisite current disability on account of CFS, but, as will be discussed, the results of the examination did not reveal or confirm that he has any such current disability.  He therefore has failed to establish the most essential element of his claim, hence, the reason it must be denied.

Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA or the codified statutes or implementing regulations. 

Legal Criteria for Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Some conditions are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (generally meaning to at least 10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Diseases initially diagnosed after service may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, relate current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 494-97.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).

A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. at 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The ultimate determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record (medical and lay) and the evaluation of its competency and credibility to in turn determine its probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any issue material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Especially pertinent to this particular appeal, subject to various conditions, service connection also may be granted for disability due to undiagnosed illness of a Veteran who served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among the requirements are that there are objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurological signs or symptoms, any neuropsychological signs or symptoms, signs or symptoms that may involve the respiratory system (upper and lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  The illness must become manifest during either active service in the Southwest Asia theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not later than December 31, 2016.

By history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  There must be objective signs that are perceptible to an examining physician and other non-medical indicators that are capable of independent verification.  There must be a minimum of a six-month period of chronicity.  There must be no affirmative evidence that relates the undiagnosed illness to a cause other than being in the Southwest Asia Theater of Operations during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. Reg. 56,703 (Oct. 22, 1998).


A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms:  (1) CFS; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2)(i).  For purposes of this section, the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

To qualify for compensation under above-indicated provisions, "Persian Gulf Veteran" is defined as "a Veteran who served on active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War."  38 C.F.R. § 3.317(d)(1).  "Southwest Asia Theater of Operations" includes, among other areas, Iraq.  38 C.F.R. § 3.317(d)(2).


In the case of claims for presumptive service connection based on undiagnosed illness under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or an injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

The Veteran had verified active service in Iraq, however, from May 27, 2005, to May 10, 2006, so he is considered a Persian Gulf War Veteran and therefore entitled to consideration of whether he has CFS as a manifestation of undiagnosed illness or other qualifying disability on account of that service.


He must first establish he has this claimed disability, however; else, there is no disability to relate or attribute to his military service, including especially to his service in Iraq.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran has failed to satisfy this threshold preliminary evidentiary burden of establishing he has current disability on account of CFS.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

His VA and private treatment records are completely unremarkable for a diagnosis or indication of CFS.  He has complained of sleep disturbances, including insomnia and nightmares, but in the course of his evaluation and treatment for his 
service-connected psychiatric disorder (namely, posttraumatic stress disorder (PTSD), chronic depressive disorder, not otherwise specified, claimed as insomnia, adjustment disorder, anxiety and depression).  He has a 100 percent schedular rating for this psychiatric disability, so already is receiving compensation at the highest possible level for this disability - which, as mentioned, already takes into account his associated insomnia, so also any fatigue he experiences as a consequence.

His STRs indicate he complained of trouble sleeping, among other complaints, and was referred to mental health for evaluation.  But that partly was the basis for the eventual grant of service connection and the 100 percent rating for his psychiatric disorder.  There was never indication of CFS during his service or at any time since.

But to be certain of this, he was provided a VA compensation examination in April 2011 specifically to address his claim of entitlement to service connection for CFS.  The examination report included recitation of the guidelines involving chronic disability patterns associated with Southwest Asia environmental hazards, undiagnosed illnesses and medically unexplained chronic multi-symptoms illness, such as CFS.  The examiner was asked to provide a statement as to whether the Veteran's disability pattern was an undiagnosed illness, a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology, a diagnosable chronic multi-symptoms illness with a partially explained etiology, or a disease with a clear and specific etiology and diagnosis. 

The Veteran indicated he did not know when his claimed CFS began, although he said its onset was not acute.  He complained of the inability to do exercise or many activities due to low back pain.  He denied lingering tiredness or the inability to recover after exercise.  He said he goes to a track and walks for about ten minutes every morning or afternoon and is only limited by his lower back pain.  He denied treatment for CFS.  The examiner noted the Veteran could not recall any activity that was restricted due to fatigue or tiredness, and that he stated his limitations had to do with his back pain.  He also noted that the Veteran reported that on some days he did not feel like doing anything, but usually the next day, or in a couple of days, he functioned normally again.  The examiner noted frequent sleep disturbance, neuropsychological symptoms that included depression and nightmares, and enlarged axillary lymph nodes with complaints of frequent sinusitis and occasional colds.  After review of the claims file and physical examination, the examiner determined there was no evidence of CFS.  In explanation, he pointed out that at least six of the ten CFS diagnostic criteria had not been met.  So he concluded the Veteran did not fulfill the CFS criteria, and that no disability pattern was identified.

The VA examiner's medical opinion is accorded greater probative weight than the Veteran's unsubstantiated lay statements of having CFS because the determination of whether the Veteran has this claimed disability ultimately is governed by specific requirements (diagnostic criteria), at least six out of ten of which he simply does not satisfy.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  It is especially significant that even he, himself, admitted to not experiencing lingering tiredness or inability to recover after activity, and that his limitations are due instead to his low back pain.

So the most probative (meaning competent and credible) evidence of record indicates there is no clinical diagnosis of CFS and no disability pattern upon which to discuss an undiagnosed illness or medically unexplained chronic multi-symptom illness.  And as there is no evidence of current disability on account of this claimed condition, there necessarily is no present disability to relate or attribute to the Veteran's military service, including particularly to his time in Iraq.  Thus, the claim must be denied as the preponderance of the evidence is unfavorable, in turn meaning the benefit-of-the-doubt doctrine is inapplicable.  See Gilber v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for service connection for CFS is denied.



REMAND

The remaining claims require further development before being decided.

As a preliminary matter, the Veteran apparently had additional service from October 29, 1984, to April 12, 1985 that has not been verified.  Records related to this earlier period of service are not in the file - although, in his October 2006 claim, he specifically stated that he had first entered federal active service in February 2005, so some two decades later.  It is also significant that he asserts that his current disabilities are each related to his period of service from February 2005 to June 2006, and specifically to his service in Iraq from May 27, 2005, to May 10, 2006.  So, ultimately, it appears that even he is not contending that these earlier dated records from 1984 to 1985 are relevant to these remaining claims.

It also appears, however, there are other outstanding records concerning his recent VA treatment that probably exist and have not been obtained and associated with his claims file for consideration.  The most recent VA treatment records in his claims file only date up to August 2008, with the exception of more recent reports of VA compensation examinations.  There is no indication he has discontinued his VA treatment.  Because VA has constructive, if not actual, notice of the possible existence of these additional (more recent) records, and because they are potentially relevant to deciding these remaining claims, they must be obtained and considered.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Concerning his claim of entitlement to service connection for a low back disorder, his STRs are unremarkable for complaint, treatment, or diagnosis of a back disorder of any sort.  He was provided a VA compensation examination in September 2008, and the examiner noted that VA treatment records indicate the Veteran had first complained of back pain in October 2007, so the prior year.  He said the low back pain began since returning from Iraq, and that one year after his return his pain became worse.  He also said that he knew that his back pain was due to the use of individual body armor and lifting and carrying heavy equipment while in Iraq, so he attributed it to his military service.  The diagnosis was degenerative changes at L4-L5 and L5-S1, with diffuse disk bulge with bilateral facet and posterior ligament hypertrophic with bilateral neural formina narrowing.  The VA examiner, however, did not comment on this alleged relationship or correlation between this present disability and the Veteran's service in Iraq during 2005 and 2006 and, specifically, to wearing individual body armor and lifting and carrying heavy equipment.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  So a medical nexus opinion is needed concerning this determinative issue of the causation of the low back disability, but specifically in terms of its claimed relationship with the Veteran's military service.

As for the claim of entitlement to service connection for bilateral hearing loss, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  But hearing loss only will be considered to be an actual ratable disability for VA compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  The Veteran need not have met these requirements while in service, including at time of discharge, but must now or at least have at some point since the filing of his claim to have a ratable disability.  In Hensley, 5 Vet. App. at 159, the Court explained that the absence of sufficient hearing loss during service to satisfy these requirements of § 3.385 is not a bar to service connection, as a Veteran may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385 and if there is evidence indicating this current hearing loss disability is related to his military service as opposed to other unrelated or intercurrent factors or causes.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).


During his VA compensation examination in March 2011, it was confirmed the Veteran has sufficient hearing loss to be considered a ratable disability by VA standards (i.e., according to the threshold minimum requirements of § 3.385).  So resolution of this claim turns, instead, on whether this current hearing loss disability is related or attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

During that VA examination, as the source or cause of his current hearing loss, the Veteran reported sustaining acoustic trauma during his service in 2005 and 2006 from exposure to the very loud noises of mortars, explosions, and shooting, especially as a military policeman (MP) in Iraq.  He denied any recreational or occupational noise exposure as a civilian that could otherwise account for his hearing loss.  The examiner noted that hearing loss had been of record since 1999; however, as there was no induction examination of record, an opinion as to the issue of the etiology of the Veteran's current bilateral hearing loss could not be rendered without resorting to mere speculation.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998).

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997). 

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

The Veteran's STRs, dated in March 1999, during a period of time that he was not on active service, indicate he presented with right-ear hearing loss.  In September 2001, also during another period of time when he was not on active service, an audiogram affirmed there was bilateral (right and left ear) hearing loss and, as specifically concerning the right ear, also sufficient hearing loss to be considered a ratable disability by VA standards.  In May 2006, during a period of active service, he had worsening hearing loss, bilaterally.  By October 2006, during a period of time when he was not on active service, but subsequent to his period of active service from February 2005 to June 2006, he presented with 
VA-compliant bilateral hearing loss that was worse than when earlier measured in May 2006.

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  According to 38 C.F.R. § 3.304(b), the term "noted" denotes only such conditions that are recorded in examination reports.  The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began.  See 38 C.F.R. § 3.304(b)(1).


In Quirin v. Shinseki, 22 Vet. App. 390, 394, 396 (2009), the Veterans Court held that the presumption of soundness applies if a Veteran's condition was not noted at entry into service.  The Veterans Court cited to Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004), wherein the Federal Circuit Court had made clear that the only prerequisite for the application of the presumption of soundness is that the Veteran's entry examination have been free and clear of any noted disease or disabilities.  Quirin, 22 Vet. App. at 396.  In this circumstance, the burden then falls on the government (VA) to rebut this presumption of soundness with clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by his service or, if aggravated, it was not beyond the condition's natural progression.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3-2003 (July 16, 2003) and Wagner, 370 F.3d at 1096.

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Here, it remains unclear whether the Veteran's documented worsening of bilateral hearing loss prior to his period of active service from February 2005 to June 2006 is clear and unmistakable evidence of pre-existing disability, and if such was aggravated beyond the condition's natural progression by the acoustic trauma he experienced in Iraq during his active service from May 2005 to May 2006.  In this regard, he is competent to report symptoms - such as greater difficulty hearing, because this requires only his personal knowledge, not medical expertise, as it comes to him through his senses.  Layno, 6 Vet.App. at 469-70.  Thus, he is competent to report repeatedly being subjected to loud noise while in service, including especially from mortars, explosions, and shooting as an MP in Iraq.  See Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is competent to report what occurred in service because testimony regarding firsthand knowledge of a factual matter is competent).


The Board does not dispute his assertions that he sustained acoustic trauma during this period of active service as he alleges and in these capacities.  There is no indication his statements concerning this are not credible, so ultimately probative of this point.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when deemed necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See also Robinette v. Brown, 8 Vet. App. 69 (1995).  So additional medical comment is needed to assist in making the necessary determinations regarding these unresolved issues.

Lastly, as for the claim of entitlement to service connection for refractive errors, they are not considered diseases or injuries within the meaning of applicable legislation for VA disability compensation purposes and, thus, generally not service connectable as a matter of law.  38 C.F.R. § 3.303(c), 4.9.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The Court indicated that support for this proposition could be found in VA regulations, themselves, noting that sickle cell anemia, although a familial disease, was included for rating purposes in the Schedule for Rating Disabilities.


Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id.; Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If instead the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.

The Veteran's STRs show that, at the time of examinations in March 1999 and September 2001, during periods of time when he was not on active service, examiners noted that he had presented with defective vision, within normal limits (presumably after correction).  An April 2006 Post Deployment Questionnaire, from during his period of active service, indicates he denied redness of his eyes with tearing and dimming of vision, like the lights were going out.  In an October 2006 Report of Medical History, he indicated that he had experienced loss of vision in each eye.  The examiner noted the Veteran reported using glasses, and that he was mostly nearsighted.  In a November 2006 Initial Medical Review - Annual Medical Certificate, from a time when he was not on active service, he asserted that he had vision problems.  During VA treatment in August 2006, he complained of subnormal vision after prolonged use of night vision devices, and this resultantly was reflected in the diagnosis as the treating physician assessed the Veteran with subnormal vision related to excessive night vision infrared apparatus.

The December 2006 VA compensation examiner diagnosed refractive error (astigmatism, presbyopia), also indicating the Veteran's loss of vision is caused by or a result of his refractive error.  He therefore was oriented about his conditions, and it was recommended that he follow up with his ophthalmologist.

Medical comment is still needed, however, concerning whether the Veteran's refractive errors were subject to superimposed disease or injury, and if that superimposed disease or injury occurred during military service, only then would service connection perhaps be warranted for the resultant disability.

Accordingly, these remaining claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's treatment records maintained by the local VA Medical Center (VAMC) in San Juan, Puerto Rico, dated from August 2008 to the present, if he has received evaluation or treatment during these last 4 or so years for these remaining disabilities at issue concerning his low back disorder, bilateral hearing loss, and refractive errors.  If no such records are available or do not exist or the search for them yields negative results, and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and him appropriately notified.  See 38 C.F.R. § 3.159(c)(2), (c)(3) and (e)(1).

2.  If still available, forward the claims file to the examiner who performed the VA compensation examination in September 2008 concerning the Veteran's low back disability.  Have this examiner comment on the likelihood (very likely, as likely as not, or unlikely) the Veteran's current low back disability is related to his period of active service from February 2005 to June 2006, specifically to include consideration of whether his wearing of individual body armor and lifting and carrying heavy equipment in Iraq while stationed there from May 27, 2005, to May 10, 2006 caused this disability.  To reiterate, this examiner's diagnosis was degenerative changes at L4-L5 and L5-S1 with diffuse disk bulge with bilateral facet and posterior ligament hypertrophic with bilateral neural formina narrowing.

If the examiner who performed that September 2008 VA compensation examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

3.  Also forward the claims file to the examiner who conducted the VA compensation examination as to the Veteran's bilateral hearing loss in March 2011.  Have this examiner specify whether bilateral hearing loss clearly and unmistakably existed prior to the Veteran's entry into his period of active service from February 2005 to June 2006 and, if so, whether there also is clear and unmistakable evidence indicating it was not aggravated during that service beyond its natural progression, specifically to include consideration of his conceded acoustic trauma in Iraq from May 27, 2005, to May 10, 2006.


If the examiner who performed that March 2011 VA compensation examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  In this eventuality, however, this may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence.").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the non-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

If, instead, it is determined the Veteran did not clearly and unmistakably have pre-existing bilateral hearing loss, then an opinion is needed concerning the likelihood (very likely, as likely as not, or unlikely) that any current bilateral hearing loss is related to his period of active service from February 2005 to June 2006, specifically to include consideration of his conceded acoustic trauma in Iraq while stationed there from May 27, 2005, to May 10, 2006, or whether this hearing loss otherwise dates back to his service when considering his complaints, evaluation and treatment during his active service. 

4.  Given that the December 2006 VA compensation examiner determined the Veteran's loss of vision is caused by or a result of his refractive error (astigmatism, presbyopia), which is not considered a disease or injury within the meaning of applicable legislation for VA compensation purposes, have someone that is qualified also indicate the likelihood (very likely, as likely as not, or unlikely) this refractive error instead was subject to a superimposed disease or injury during the Veteran's military service that resulted in additional disability apart from the refractive error.  To this end, whoever is designated to provide this additional medical comment should note the August 2006 VA treatment record in the file noting that the Veteran's subnormal vision is related to excessive night vision infrared apparatus, so to activity during his service in Iraq.

It therefore is critical the examiner have opportunity to review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

In responding, the examiner should consider that the term "as likely as not" (at least 50 percent probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Moreover, to the extent the Veteran offers any supporting lay statements during the examination as to the experiencing of relevant symptoms or other disability while in service, or continually since, the examiner must remain mindful that the Veteran may be competent to report having experienced such symptoms since this may require only his personal knowledge, not medical expertise, as it may come to him through his senses.  The examiner therefore must specifically address the Veteran's claims that these claimed disabilities date back to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's STRs to provide a negative opinion).

That said, however, his testimony concerning this also must be considered in light of the medical and other evidence of record to determine whether his lay testimony is also credible (a factual determination) to ultimately have probative value.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

It is critically necessary that the examiners discuss the underlying medical rationale of their opinions, if necessary citing to specific evidence in the file. 

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5.  Then readjudicate these remaining claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative another SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims. 

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


